Rehearing denied July 1, 1930                        ON PETITION FOR REHEARING                              (289 P. 1119)
The petition for rehearing has caused us to consider carefully once more the various issues determined by our decision. After giving the matter much thought we have decided to adhere to the conclusions therein announced. The facts outlined in our decision have persuaded us, however, that costs and disbursements in this court should be allowed to neither party.
Petition for rehearing denied.
COSHOW, C.J., and RAND, J., concur.
McBRIDE, J., did not participate in this opinion. *Page 632